            Case 3:19-cv-00427-YY       Document 82        Filed 11/19/20     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




BRYCE JACKSON,                                                No. 3:19-cv-00427-YY

                       Plaintiff,                             ORDER

       v.

CATHY GORTON and GREG MANSOFF,

                       Defendants.



HERNÁNDEZ, District Judge:

       Magistrate Judge You issued a Findings and Recommendation [80] on April 23, 2020, in

which she recommends that the Court deny Defendants’ motion for summary judgment. The

matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil

Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.



1 - ORDER
         Case 3:19-cv-00427-YY          Document 82    Filed 11/19/20     Page 2 of 2




Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                         CONCLUSION

       The Court ADOPTS Magistrate Judge You’s Findings and Recommendation [80].

Accordingly, Defendants’ Motion for Summary Judgment [47] is DENIED.

       IT IS SO ORDERED.



                November 19, 2020
       DATED: __________________________.




                                                   MARCO A. HERNÁNDEZ
                                                   United States District Judge




2 - ORDER
